.




                                 December     7, 1949


    Honorable A. C. Winborn                  Opinion    No.   k-954.
    District Attorney
    Harris County                            Re:   Liability of flood control
    Houston, Texas                                 and navigation districts   for
                                                   motor vehicle registration
                                                   fees and sales taxes.

    Dear   Mr.   Winborn:

                   You request   our opinion on the following
                                                            -. _.question:

                  “Are the Harris County Navigation     District and
           the Harris County Flood Control District. legally liable
           for the one per, cent (1%) Motor Vehicle Retail Sales
           Tax, also are these districts  legally liable for the pay-
           ment of the registration’fees  o* license tax on motor
           vehicles ,owned and operated by them,? ”

                  We appreciate  the excellent      brief     submitted   with your
    request   and agree with your conclusion.

                 By Section 2, Article      VIII of the Texas Constitution.   the
    Legislature   is authorized    to exempt public property used for public
    purposes from taxation.       In pur.suance to this authorization    the Leg-
    islature has exempted all property,        whether real or personal.    be-
    longing exc+sively     to this State, or any political subdivisionthereof.
    Art. 7150,~sec.   4, V.C.S.

                    The districts   in question were created and incorporated
    under laws enacted pursuant to Section 59, Article XVI of the Texas
    Constitution,      and are political subdivisions    of the State.   Lower Col-
    orado River Authority v. Chemical            Bank and Trust Co., 134 Tex.
326    190 S . W . 2d 48 (1945)    I n fact, Section 59 Article    VIII express+.
    ly siates ‘which districts’s’lrali       be governmenial   agencies    and bodies
    politic. ”

                 You state in your question that the motor vehicles are
    owned and operated by the districts   in question,    To be exempt they
    have to be both owned by a political subdivision.    that is, ‘public
    property” and used exclusively   for public purposes.     If these dis-
    tricts are operating these motor vehicles    in the furtherance    of the
    purposes for .which they were created then the motor vehicles         are
    exempt from all taxation.
;p,98   Honorable   A. C. Winborn.    Page   2 (V-955)




                     The Supreme Court of Texas in Lower Colorado River
        Authority v. Chemical    Bank and Trust Co., supra, in construing
        The validity of Section 4a, Article 7150, V.C.S., stated in part:

                     ‘(5) Nor can the force of Art. XI, Sec. 9. of theA
              Constitution of this state, be destroyed        in this case by
             any application of the doctrine of ejusdem generis.             It
             is contended that under that doctrine the fact that the
             words ‘all other property devoted exclusively            to the
             use and benefit of the public’ follow the language ‘pub-
             lic buildings and the sites therefor. fire engines and
             the furniture thereof, and all property used, or intend-
             ed for extinguishing    fires, public grounds’ limits the
             application of the exemption to public buildings.and
             grounds and hnything used to fight fires.           We do not be-
             lieve the framers    of the Constitution      ever intended ‘that
             the exemption should be so narrowly applied, otherwise
             the purpose of the exemption wbuld.be largely-defeated.
             To apply the doctrine of ejusdem          generis in its strict
             sense would mean that government            in Texas could en-
             gage m the -senseless     process     of taxing itsell, the net
             result of which would be but to take its own money out
             of one pocket for ‘the purpose of putting it into another,-
             less the cost of assessing      and’collecting     the tax. Ob-
             viously that procedure      could never accomplish        anything
             but an idle expenditure of public funds.          See State of
             New Mexico v. Locke. 29 N. M. 148. 219 P. 790, 30 A.
             L.R. 407.    (Underscoring     ours.)

                     ‘To illustrate,    parking meters are now maintained
             in nearly every city of’any importance            to assist in pro-
             viding funds with which the cities may purchase and op-
             erate fire fighting machinery,        own public grounds, erect
             public buildings and otherwise        perform their functions.
             To the extent of the revenues        they yield, the meters re-
             lieve the cities ‘of the necessity     of raising those funds
             by general direct taxation.        Therefore,      to tax them would
             mean that what is taken by taxation, plus the cost inci-
             dent to the orocess.      would have to be made un in some
             other~formbf      taxation.   Again, road machineiy         owned
             and used exclusively       by a county in constructing       and
             maintaining public roads, trucks, owned by the state and
             used exclusively     by it in transporting      food and other es-
             sential supplies to its eleemosynary          institutions   and lit-
             erally hundreds of other Items of personal proper
             owned by the public and used exclusively             for public pur-
               oses would be liable to taxation at the will of the leg-
             islature,  merely    because    they cannot be classified       as
             public buildings,     public grounds or tnstrumentallties          for
             extinguishing    tires.    (Underscoring    ours.)
                                       ’


 Honorable   A. C. Winborn,    Page   3 (V-955)




              “Thus this court early and unequivocally          denied
       the doctrine that the legislature      has the power to tax
       all publtc pr’operty except courthouses,       jails, fire fight-
       ing apparatus,   school buildings,     playgrounds,    libraries,
       public parks, and the like.     It announced in unmistakable
       language that the iegislature     is without power~‘to tax any
       property publicly owned and held only for public pur-
       poses and devoted exclusively       to the use and benefit of
       the public.   Yet the Constitution     has never been amend-
       ed either to modify or overrule       those clear declara-
       tions; nor,~in sb far 9s we are’advised.‘has         any attempt
       ever been made’s’0 as to amend it. So’it is not for us
       now to question them. We hold, therefore,           that Sec. 4a.
       of Art. 7150, Vernon’s   Ann.’ Civ. St.. supra, is void.”

              It’is therefore our opinion that neither the Harris Coun-
ty Navigation District nor the Harris County Flood Control District
is liable for. the payment of registration   fees or license taxes or the
motor vehicles retail sales or use tax on motor vehicles owned by
them which are used exclusively      for public purposes.

              This office during a prior administration        in 1940 ren-
dered Opinion O-2609       in which it held that water improvement       dis-
tricts were not ellempt from payment of motor vehicle license fees.
This 0pinio.n recognized      that such districts  were political subdivi-
sions of the State:and were exempt from taxation, but based its hold-
ing on the proposition     that the license fee exacted for the registra-
tion of motor vehicles      was not a tax. It cited the case of Atkins v.
State Highway Department,         201 S.W. 226 (Tex. Civ. App. 1918, er-
ror ref. , as the authority for this holding.      We have carefully    stud-
ied this case and find that Atkins was resisting        the payment of the
registration  fee on the ground that it was a property tax and was in
violation of the equal and uniform provision        of the Texas Constitu-
tion, Article  VIII,. Section 1. The court, after a full discussion      there-
of, held that the’ sum of money which Atkins was required to pay was
not a tax on ownership,      but a license  fee for the privilege of oper-
ating his automobile     on the public highways of the State. It will be
noted that the court did not state that the license tee was not a%,
but that it was not a nronertv tax.

             Subsequent thereto the Supreme Court of Texas,             in Payne
v. Massey,   145 Tex. 237, 196 S.W.2d 493 (1946). stated:

              “Article   6698 is a part of Section 2. of Title 116,
      Chapter 1. Vernon’s       Ann. Civ. Stat. dealing with the
      regulation and registration      of motor vehicles.   Under
      such title the State exacts a license or registration       fee
                     rivile  e tax in the nature of a license or
      %ct?st~e%&h’&?%ghways                of this State.  Blash-
      field’s Cyclopedia     of Automobile   Law and Practice,
      Perm. Ed., Vol. 1, Sets. 212, 213. 214.”
Honorable   A. C. Winborn.   Page   4 (V-955)



            In Louwein v. Moody. Tax Collector,:12  SrW.2d 989
(Comm. App. Ivzv) the court referred to the registration  statutes
as imposing a ‘fee’ or ‘tax”.

             We therefore    overrule   Opinion No. o-2609.


                                 SUM~MARY

            Neither the Harris County Navigation District ’
     nor the Harris County Flood Control District is liable
     for the payment of registration  fees or license taxes
     or the motor vehicle retail sales or use tax on motor
     vehicles  owned by them which are used exclusively     for
     public purposes.   Tex. Const. Art. VIII, Sets. 2 and 59.
     Art. 7150, Sec. 4. V.C.S.

                                                   Yours   very       truly

                                        ATTORNEY     GEN-L             OF TEXAS




                                                   W. V. Geppert
                                                     Assistant

W VG/mwb




                                                                  .